Opinion issued July 29, 2010.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00053-CR
———————————
Trenton Raymon Trotti, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 337th District Court 
Harris County, Texas

Trial Court Case No. 1061118
 

 
MEMORANDUM OPINION
Appellant,
Trenton Raymon Trotti, filed a motion to dismiss his appeal.  On June 21, 2010, this Court abated this case
and ordered the trial court to hold a hearing to determine if Trotti was
indigent and if he wanted to pursue his appeal. 

          At
the hearing on June 30, 2010, Trotti declined an offer of appointed counsel and
stated unequivocally that he did not wish to pursue an appeal.  More than ten days have passed since Trotti
filed his motion to dismiss the appeal.
          We
lift the abatement and reinstate this case on the Court’s active docket, and we
grant Trotti’s motion to dismiss this appeal.
PER
CURIAM
 
Panel
consists of Justices Jennings, Alcala, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).